Motion granted insofar as to permit the appeal to be heard on the original record, without printing the same, and upon typewritten or mimeographed appellant’s points, on condition that the appellant serves one *690copy of the typewritten or mimeographed appellant’s points on the District Attorney of New York County, and flies 6 typewritten or 19 mimeographed copies thereof, together with the original record, with this court on or before September 6, 1960, with notice of argument for the October 1960 Term of this court, said appeal to be argued or submitted when reached. Anthony F. Marra, Esq., 100 Centre Street, New York 18, N. Y. is assigned as counsel for defendant for the purpose of the appeal. Concur — Botein, P. J., Breitel, Rabin, M. M. Frank and Valente, JJ.